             Case 1:19-cr-00251-LM Document 35 Filed 02/12/20 Page 1 of 5

                                              U.S. DISTIillCTCCUR
                                             DISTRICT or Mi            • •
                                                                                    L
                                                     FEB 122020                  OlS)

                                UNITED STATES DIS
                                 DISTRICT OF NEW
                                                                   'URT
                                                                                         '"^51220211
UNITED STATES OF AMERICA


        V.

                                                          Case No. 19-cr-251-LM
JOHNATHON IRISH
        defendant.


                     GOVERNMENT'S THIRD AMENDED EXHIBIT LIST

        The United States of America, by Scott W.Murray, United States Attorney for the
District ofNew Hampshire, and Assistant U.S. Attorneys Anna Krasinski and Kasey Weiland,
submits the Government's Exhibit List.

        The United States reserves the right to amend this list.


 No.             ID       Description
   1                    'Agreement dated July 7,2015
  2          (id)         Agreement dated July 14,2015

  3                      ^Receiptfor Property Received
  4          (id)         Screen shots

  4.r        (id)         Screen shots,redacted

  5                       Sig Sauer, Model 1911y.45 caliber pistol, serial number GS 34120
  6                       Sig Sauer, Model SIG 516,5.56 caliber rifle, serial number 53E001626
 6A                       5 roimds of5.56 ammunition

  7                       Zijiang Machinery Co., Model Catamormt Fury, 12 Gauge Shotgun Barrel,
                          serial number CAT-002586

 7A                       Zijiang Machinery Co., Model Catamount Fury, 12 Gauge Shotgun Stock
  8                       Bag ofrounds of.45 caliber ammimition and yellow lawman ammunition
                          box

  9                       Black case

 9A                       Shotgun Magazine
 9B                       Shotgun Magazine
 9C                      Shotgun Magazine
      Case 1:19-cr-00251-LM Document 35 Filed 02/12/20 Page 2 of 5




No.       ED     Description
9D               Shotgun Magazine

9E               Shotgun Magazine

 10              5.56 Extended round magazine

 11              5.56 Extended round magazine

 12              5.56 Extended round magazine

 13              5.56 Extended round magazine

 14              5.56 Extended round magazine
 15              5.56 Extended round maga2dne

 16              5.56 Extended round magazine

17               5.56 Magazine

 18              Holster for a 1911

 19              Magazine loaded with .45 caliber ammunition

20               Magazine loaded with ,45 caliber ammunition

21               Magazine loaded with .45 caliber ammunition
22               Magazine loaded with .45 caliber ammunition

23               Magazine loaded with .45 caliber ammunition

24               Magazine loaded with .45 caliber ammunition

25               .45 caliber magazine
26               Bag containing 5.56 caliber blanks
27               Green ammunition box

27A              l^ended magazine loaded with 5.56 ammunition

27B              Extended magazine loaded with 5.56 ammunition
27C              Extended magazine loaded with 5.56 ammunition '
27D              Extended magazine loaded with 5.56 ammunition
27E              5.56 caliber extended magazine
27F              Bag containing 57 rounds 5.56 ammunition
28A              Photograph of black box
28B              Photograph of black box and Sig Sauer, Model 1911,.45 caliber pi^ol
28C              Photograph ofblackboxandSig Sauer, Model SIG 516, 5.56 caliber rifle
        Case 1:19-cr-00251-LM Document 35 Filed 02/12/20 Page 3 of 5




 No.,           ID           Description
28D                          Photograph of partial serial number on Sig Sauer, Model SIG 516,5.56
                             caliber rifle

 28E                         Photograph ofZijiang Machinery Co., model catamoimt fuiy, 12 gauge
                             shotgun barrel and stock

 28F                         Photograph of serial number on Zijiang Machinery Co.,model catamount
                             fury, 12 gauge sho^tin barrel
28G                          Photograph of serial number on Sig Sauer, Model 1911,.45 caliber pistol
28H                          Photograph ofsmall black case
 281                         Photograpli of ammunition boxes

 28J                         Photograph of magazines
28K                          Photograph of magazines
28L                          Photograph of bag ofammunition
28M                          Photograph of magazines
28N                          Photograph of box containing magazines
280                          Photograph ofloaded magazines
28P                          Photograph of bag containing ammunition

28Q                          Photograph of Hospital PPE Kit and tactical vest
29A                      ^hotogi'aphs of phone contacts
29A.r    (id)'               Photographs of phone contacts, redacted
29B                      ^Photographs of call logs
29B.r    (id)                Photographs of call logs, redacted
29C                      photographs oftext messages between Johnathon Irish and Gerald Roya
                1    1
29D
        ^a\\i\Zo,Photographs oftext messages between Gerald Roya and Nancy Haskell
29D.r    (id)                Photographs oftext messages between Gerald Roya and Nancy Haskell,
                             redacted

29E      (id)                Photographs oftext messages between Gerald Roya and Neil Prive
29E.r    (id)                Photographs oftext messages between Gerald Roya and Neil Prive,
                             redacted

29F                      jjhotographs of multimedia message details
29F.r    (id)                Photographs of multimedia message details, redacted
 30
        X4-U Transfer of weapon dated October 20,2019
                         S
         Case 1:19-cr-00251-LM Document 35 Filed 02/12/20 Page 4 of 5




  No.          ID         Description
  31       (id)           Certified copy ofjudgment in United States v. Johnathon Irish, 13crl42-01-
                          PB

  32       (id)           Certified copy ofchange ofplea transcript in United States v. Johnathon
                          Irish, 13crl42-01-PB

  33                      Black lock box with key
 34A       (id)           Disc containing cellphone extraction report

  34B      (id)           Extraction report - documents
 35A                      Photograph of physical exhibit
  35B                     Photograph of physical exhibit
 350                      Photograph of physical exhibits
 35D                      Photograph of physical exhibit

  35E                     Photograph of physical exhibits
  35F                     Photograph of physical exhibits
 35G                      Photograph of physical exhibit
 35H                      Photograph of physical exhibits
  351                     Photograph of physical exhibit
  35J                     Photograph of physical exhibit
 35K'                  Photograph of physical exhibits
  36                      Stipulation ofFact

          )K2\io\2>o'lt^xcerpt ofFebruaty 8,^^^recorded visit with Nancy Haskell
          (>A)         Ir^inscri^                           v-     ey^^rpV
                                                       Respectfully submitted,
                                                      SCOTT W.MUI^Y
                                                       United States Attorney


Date: February 10, 2020                               By:.
                                                            •Anna Z. Krasinski
                                                            Assistant U.S. Attorney
                                                            BarNo:(WV)12762
                                                            53 Pleasant Street,4^ Floor
                                                            Concord,NH 03301
                                                            anna.krasinski@usdoj.gov
                                                            (603)225-1552
Case 1:19-cr-00251-LM Document 35 Filed 02/12/20 Page 5 of 5




                                   Kas'ey weilanc
                                   Assistant U.S. Attorney
                                   Bar No:272495
                                   53 Pleasant Street,4^ Floor
                                   Concord,NH 03301
                                   lcasey.weiland@usdoj.gov
                                   (603)225-1552
